FILED
                            NOT FOR PUBLICATION                              MAR 15 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



EUGENIA DERDEN,                                   No. 08-16585

              Plaintiff - Appellant,              D.C. No. 2:07-cv-01499-ROS

  v.
                                                  MEMORANDUM *
MARICOPA COUNTY JUVENILE
COURT,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                                                        **
                            Submitted March 9, 2010


Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Eugenia Derden appeals pro se from the district court’s June 16, 2008 order

which denied Derden’s “motion for a stay,” and directed Derden to comply with

the court’s April 4, 2008 order. The district court did not abuse its discretion in

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying Derden’s motion for a stay where in its April 4, 2008 order the district

court: noted that Derden failed to comply with its prior order to file an amended

complaint identifying the basis for federal jurisdiction; noted that the case was

dismissed without prejudice to her filing a new complaint in a separate action; and

ordered that Derden not file any further documents in the case.

      Derden’s request for appointment of counsel is denied.

      AFFIRMED.




                                           2                                    08-16585